Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of January 5, 2017 (this
“Amendment”), among SPECTRA ENERGY PARTNERS, LP, a Delaware limited partnership
(the “Borrower”), and each Lender (as defined below) party hereto.

Reference is hereby made to (i) the Credit Agreement dated as of November 1,
2013 (the “Credit Agreement,” and as amended by this Amendment, the “Amended
Credit Agreement”), by and among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and The Bank of Tokyo-Mitsubishi UFJ, LTD., in its
capacity as administrative agent (the “Agent”), and (ii) the Agreement and Plan
of Merger dated as of September 5, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Merger Agreement”), by and among
Spectra Energy Corp, a Delaware corporation (“Parent”), Enbridge Inc. and Sand
Merger Sub, Inc., pursuant to which Parent and Enbridge Inc. (or any subsidiary
thereof) may merge (the “Proposed Merger”).

In connection with the Proposed Merger, the Borrower and the Lenders wish to
amend the Credit Agreement in certain respects, and accordingly, the parties
hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Amended Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 of this Amendment, but effective immediately upon the
consummation of the Proposed Merger, the Credit Agreement shall be amended as
follows:

2.01 Definitions.

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical location:

““Enbridge Parent” means Enbridge Inc., a Canadian corporation.

“Merger Agreement” means the Agreement and Plan of Merger dated as of
September 5, 2016, as amended, restated, supplemented, or otherwise modified
from time to time, among Ultimate Parent, Enbridge Parent and Sand Merger Sub,
Inc., a Delaware corporation.

“Proposed Merger” means the proposed merger of Enbridge Parent (or any
Subsidiary thereof) and Ultimate Parent pursuant to the Merger Agreement.”

(b) Section 1.01 of the Credit Agreement shall be amended by restating the
definition of “Joint Lead Arrangers” in its entirety to read as follows:

““Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of



--------------------------------------------------------------------------------

its subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and The Bank
of Tokyo-Mitsubishi UFJ, Ltd.”

(c) Section 1.01 of the Credit Agreement shall be amended to amend the
definition of “FATCA” by replacing the second “and” in the first sentence of the
definition thereof with “, ” and inserting the phrase, “and any
intergovernmental agreement between the United States and another country to
implement such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices officially adopted by a government or
governmental authority pursuant to such intergovernmental agreement” at the end
of such sentence immediately prior to the period.

2.02 Taxes. Section 2.15 of the Credit Agreement shall be amended as follows:

(a) By adding a new clause (m) at the end of such Section, which reads as
follows:

“(m) For purposes of this Section 2.15, the term “applicable law” includes
FATCA.”

(b) By adding a new clause (n) at the end of such Section, which reads as
follows:

“(n) For purposes of determining withholding taxes imposed under FATCA, the
Borrower and the Agent shall treat (and the Lenders hereby authorize the
Borrower and the Agent to treat) this Agreement and any Term Loan as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

2.03 Change of Control. Section 6.01(g) shall be amended and restated in its
entirety to read as follows:

“(g) (i) Ultimate Parent ceasing to own, directly or indirectly, a majority of
the Voting Stock of the General Partner; (ii) the General Partner shall cease to
be the general partner of the Borrower; or (iii) Enbridge Parent ceasing to own,
directly or indirectly, a majority of the Voting Stock of Ultimate Parent (or
other Equity Securities convertible into such Voting Stock); or”

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders party hereto that (a) the representations and warranties
contained Section 4.01 of the Amended Credit Agreement are correct in all
material respects (except for those representations and warranties qualified by
“materiality,” “Material Adverse Effect” or a like qualification, which shall be
correct in all respects) on the Amendment Effective Date (as defined below)
(except for those representations and warranties that specifically relate to a
prior date, which shall have been correct on such prior date) and (b) no Default
or Event of Default has occurred and is continuing on the Amendment Effective
Date or would result from giving effect to this Amendment.

 

2



--------------------------------------------------------------------------------

Section 4. Conditions Precedent. This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) on which the following conditions
precedent have been satisfied:

4.01 Counterparts. The Agent shall have received one or more counterparts of
this Amendment, executed and delivered by the Borrower and Lenders constituting
the Required Lenders.

4.02 Fees. The Agent shall have received all fees and other amounts due and
payable to it on or prior to the Amendment Effective Date, including
reimbursement or payment of all reasonable and invoiced out-of-pocket fees,
charges and expenses of a single counsel to the Agent in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and such other counsel retained with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed), required to
be reimbursed or paid by the Borrower under the Amended Credit Agreement.

Section 5. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect, and the Borrower (a) ratifies,
confirms and reaffirms all provisions of the Credit Agreement as amended by this
Amendment, and (b) ratifies and confirms that all obligations of the Borrower
under the Notes and the Credit Agreement as amended by this Amendment are not
released, reduced, or otherwise adversely affected by this Amendment. The
execution and delivery of this Amendment shall not constitute a novation of any
indebtedness or other obligations owing to any Lender or the Agent under the
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Amendment. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or other
electronic means (.pdf or .tif) shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York. Each of the
parties hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York County,
Borough of Manhattan, and any appellate court from any such federal or state
court, for purposes of all suits, actions or legal proceedings arising out of or
relating to this Amendment and the Amended Credit Agreement or the transactions
contemplated hereby or thereby. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. EACH OF THE BORROWER AND THE LENDERS PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED

 

3



--------------------------------------------------------------------------------

ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT,
THE AMENDED CREDIT AGREEMENT OR THE NOTES OR THE ACTIONS OF THE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
This Amendment constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

[Remainder of page intentionally left blank; signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SPECTRA ENERGY PARTNERS, LP, as Borrower By:   Spectra Energy Partners (DE) GP,
LP,   its general partner   By:   Spectra Energy Partners GP, LLC,     its
general partner   By:  

            /s/ Laura J. Buss Sayavedra

    Name: Laura J. Buss Sayavedra     Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Partners, LP)



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, LTD., as a Lender By:  

     /s/ Sherwin Brandford

Name: Sherwin Brandford Title:   Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Partners, LP)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

     /s/ Michael Clayborne

Name: Michael Clayborne Title:   Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Partners, LP)



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORPORATION, as a Lender

By:  

     /s/ James D. Weinstein

Name: James D. Weinstein Title:   Managing Director

 

Signature Page to Amendment No. 1 to Credit Agreement

(Spectra Energy Partners, LP)